Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 91.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it is replete with instances of reference characters being used improperly.  The specification is replete of instances of a single reference character being used to designate multiple structures, see reference character 10 for example with has been used to designate invention, drinking vessel, and attachment mechanism.  Additionally, the specification is replete of instances of multiple reference characters being used to designate a single structure, see reference characters 10, 21, 31, and 40 which have all been used to designate attachment mechanism.  It appears that there are issues with at least reference characters 10, 21, 31, 40, 11, 12, 99, 61, 62, 91, and 32.
Appropriate correction is required.
The disclosure is objected to because of the following informalities: floating reference characters exist with no associated structure.  See at least reference character 23 of the last line of P. 0031.  
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities:  “a base plate” of line 13 should be corrected to “the base plate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 5 of “a strap extending circumferentially around both of the individual produce and the vertical stanchion at an upper portion thereof” is led to be indefinite as it is unclear if thereof refers to the vertical stanchion only or to both the individual produce and the vertical stanchion.  In other words, does the strap extend circumferentially around the individual produce and an upper portion of the vertical stanchion or does the strap extend circumferentially around an upper portion of the individual produce and an upper portion of the vertical stanchion.  The claim will be interpreted as the former, however further clarification and/or correction is required.
The limitation of claim 6 of “the handle and vertical stanchion each comprising an upper and a lower horizontal span offsetting said handle and said vertical stanchion” is led to be indefinite.  It is unclear if the upper and lower horizontal span are part of the handle and vertical stanchion or if they offset the handle and the vertical stanchion from each other.  If the upper and lower horizontal span are part of the handle and vertical stanchion it is unclear if there are two upper horizontal spans and two lower horizontal spans with one of each being associated with handle and vertical stanchion respectively.  In light of the original disclosure the claim will be interpreted as if there is an upper and a lower horizontal span which offset said handle and said vertical stanchion.  Further clarification and correction is required.
Claim 7 is led to be indefinite as it is unclear if the claim requires both “a U-channel inverted at a top of the vertical stanchion” and “a hook at the upper half” or if the U-channel and hook refer to the same structure.  From the original disclosure “a U channel 31 (or hook 31, 32) subsequently clamps on a brim of the pineapple 99” and “U-channel 31 and it’s arm 32 extending down may further be referred to as a hook 31, 32 securing a brim 91 of a pineapple 99”.  It appears that the hook and U-channel refer to a singular structure.  The Examiner recommends selecting one of either hook or U-channel to use throughout the claim.
Claim 7 recites the limitation "the individual produce" in line 12 and line 15.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of claim 7 of “the individual produce” is led to be indefinite as it is unclear if this is a newly recited structure or refers back to “a hollowed out cored pineapple” of line 2.  The claim will be interpreted as the latter.
The limitation of claim 7 of “the top surface” is led to be indefinite as it is unclear if this is a newly recited structure or refers back to “an open top surface” of line 2.  The claim will be interpreted as the latter.
Claim 7 recites the limitation "the top surface" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1, 2, and 4 are allowed.
Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
The drawing objections in paragraph 3 of office action dated 29 July 2022 are withdrawn in light of the amended disclosure filed 31 October 2022.
The 35 U.S.C. § 112 rejections in paragraphs 7 and 10 of office action dated 29 July 2022 are withdrawn in light of the amended claims filed 31 October 2022.
Applicant's arguments filed 31 October 2022 and directed to the specification, drawings, and 112 rejections have been fully considered but they are not persuasive.
In response to applicant’s traversal of the specification rejection, Examiner reminds applicant that these are objections to the specification and not rejections.
In response to applicant’s argument that “[t]here is not a provision of the Patent Act or Rules that prohibits synonymous nomenclature”, the Examiner replies that in the example provided, with regards to reference character 10, “drinking vessel” and “attachment mechanism” are not synonymous.  As used in the original disclosure the attachment mechanism does not include any pineapple while the drinking vessel does.
In response to applicant’s argument that whether something has multiple structures or a single structure is dependent on whatever the specification teaches, the Examiner agrees that an invention can have multiple structures or a single structure, however a single reference character cannot be used to distinguish multiple different structures.
In response to applicant’s argument that most all inventions have multiple embodiments some corresponding to some reference character combinations overlapping with others, the Examiner responds that “reference characters must be properly applied, no single reference character being used for two different parts or for a given part and a modification of such part”.  See MPEP 608.01(g).
In response to applicant’s request to provide support of Rule provisions that preclude different words to alternately describe structural components, the Examiner refers to MPEP 608.01(o) and 608.01(g) which require that the use of a confusing variety of terms for the same thing should not be permitted and that the reference characters must be properly applied, no single reference character being used for two different parts or for a given part and a modification of such part.
In response to applicant’s request to be specific as to why “23” for teeth or spikes is confusing, the Examiner clarifies that reference character 23 is led to be objected to as there is an instance where 23 is floating with no associated structure at the last line of P. 0031.  
In response to applicant’s argument to the 112b rejection of claim 5, the Examiner responds that applicant has not even attempted to clarify the metes and bounds of the limitation at hand in the remarks.  Does claim 5 require the strap to extend circumferentially around the individual produce and an upper portion of the vertical stanchion or does claim 5 require the strap to extend circumferentially around an upper portion of the individual produce and an upper portion of the vertical stanchion?
In response to applicant’s inquiry as to why the Offices allegation that “[i]t is unclear if the upper and lower horizontal span are part of the handle and vertical stanchion or if they offset the hand[le] and vertical [stanchion] from each other” is of importance, the Examiner responds that claims must particularly point out and distinctly claim the invention in order to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  See MPEP 2173.  In this instance the upper and lower horizontal span cannot both be part of the handle and vertical stanchion while also offsetting the handle and vertical stanchion from each other.  Examiner notes that applicant has made no attempt to clarify the metes and bounds of the limitation at hand in the remarks.
  In response to applicant’s statement that “if a claim specifies something then it is part of the claim and if a claim does not specify something then the limitation will not be read into the claim”, the Examiner replies that this argument does nothing to clarify the indefiniteness of claim 6.
In response to applicant’s request to “[p]lease read the claim as interrupted being the same as it reads and identical as to what the claim says”, the Examiner initially replies that it is unclear what is meant by “the claim as interrupted”.  Further, this request does nothing to clarify the indefiniteness of claim 6.  
In response to applicant’s argument that correction has been made to the objection of P. 2 of the Non-Final Rejection dated 29 July 2022, the Examiner questions how this could have been done without either removing reference character 91 from the specification or providing a drawing amendment.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736